DETAILED ACTION
This office action is responsive to the amendment and Request for Continued Examination filed March 18, 2021. By that response, claims 1-3, 5, 11, 13, and 15 were amended. Claims 1-20 stand pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021, has been entered.
 Response to Arguments
The outstanding rejections of claims 8, 9, and 19, under 35 USC 112(b) were overcome by the amendments of March 18, 2021. 
The amendments to claims 1 and 11 are not considered to overcome the rejection of record under 35 USC 102(a)(1) in view of Sinha 9US 2013/0238036 A1). There are no arguments particularly related to the amendments submitted. 
Applicant argues that a limitation was added to claims 1 and 11 which is argued to overcome the rejection of record. Examiner disagrees that the outstanding rejection under 35 USC 102(a)(1) in view of Sinha (US 2013/0238036) is overcome, and issues a 
All rejections of dependent claims were said to be incorrect only by virtue of the rejection of the independent claims being alleged to be improper. In view of that rejection being maintained or modified, as below, the rejections of the dependent claims are likewise maintained, modified to correlate to any amendments to the claims. 
The rejections of record are maintained as modified below to correlate to the claim amendments of March 18, 2021. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 and 10 are rejected under 35 USC 102(a)(1), or alternatively 35 USC 103, in view of Sinha (US 2013/0238036 A1).
102 discussion
Regarding claims 1, 9 and 10, Sinha teaches a method as at figs. 5A-6B for applying compression between a first bone portion 40 and a second bone portion 42 having a gap therebetween fig. 6A-B [0064]. The method includes inserting a compression screw 30 in the first bone portion (40) and the second bone portion (42), the compression screw 30 having a proximal end distal portion (up/down, respectively, in fig. 6A) including an outer sleeve 38, the outer sleeve 38 including an outer surface and an inner bore 38e/f, and an inner bone screw 32. The outer sleeve 38 has a non-threaded head 38b which defines a radially extending shoulder 38c (and portions of 38 connecting 38c together) as seen at figs. 5A-B. The inner bone screw 32 is threadedly engaged with the outer sleeve 38 at threads 38e/36. The compression screw 30 is inserted into the first bone portion 42 and the second bone 40 portion as a single unit (“inserted into the fractured bone together…” [0056]; it is clear that this can also be done with the fig. 5-6 embodiment; at at least the time of fig. 6A, all components are seen coupled together). The method includes rotating the outer sleeve 38 to move the inner bone screw 32 toward the outer sleeve 38 and reduce the gap between the first bone portion and the second bone portion as in fig. 6B [0064]. The outer surface of the outer sleeve 38 is entirely non-threaded as in fig. 5A and includes a plurality of cutting flutes 38d at a distal portion capable of cutting into the first bone portion 40. 
There is no reason that the slot 38d cannot be considered to read on the cutting flute, as presently claimed. It is examiner’s position that the design of 38d is such that at least some materials which comes into contact, therewith, are capable of being cut by 
Examiner is of the position that there is no reason that the portions of 38 which connect together 38c cannot be considered, along with 38c, to be the claimed shoulder, as presently claimed. In such an interpretation, the newly added “continuously and radially extending around a circumference of the outer sleeve” 38 at the proximal portion is met by Sinha. 
103 discussion
Sinha arguably does not teach the shoulder radially and continuously extending around a circumference of the outer sleeve at the proximal portion (when taken in the narrower interpretation of only 38c being the shoulder). It would have been obvious to modify the shoulder design between various prior art configurations which are capable of interacting with drivers or the surgeon’s fingers to tighten element 38, many of those designs including the claimed continuous radial extension of the shoulder. Examiner makes note that the limitation “continuous radial extension” is not found anywhere in the specification and derives support only from the drawings. Therefore, that particular configuration is not considered critical in the invention that Applicant has invented. Any prior art configuration which is capable of being driven in the manner demonstrated by Sinha is considered to be functionally equivalent to the particular driving structure indicated by Sinha at elements 38c, including a version in which 38c extend continuously around the screw. Choice between different designs of structures would have been, ultimately, a matter of design choice between functionally equivalent 

Regarding claim 2, the distal portion 32a of compression screw 30 is inserted to a depth of penetration in the second bone portion 42 which can be seen to remain substantially the same after the gap is reduced (comparing figs. 6A-B). 
Regarding claim 3, after insertion, the outer sleeve 38 is positioned within the first bone portion 40 and the inner bone screw 32 is positioned within the first and second portions 40/42 and across the gap as seen in fig. 6A/B. 
Regarding claim 4, the inner bone screw 32 includes a distal threaded portion 34, a proximal threaded portion 36, and a non-threaded portion therebetween as can be seen clearly in fig. 5A. 
Regarding claim 5, after insertion, the proximal threaded portion 36 is positioned within the first bone portion 40, the distal threaded portion 34 is positioned within the second bone portion 42, and the non-threaded portion is capable of being positioned across the gap (depending upon location of the gap). Also – “across the gap” is considered to be understood as either “crossing the gap” (e.g. on the gap), or “on the far side of the gap” (e.g. distal to the gap). As in figs. 6A-B, the non-threaded portion is clearly distal to the gap. 
Regarding claim 6, the limitations of claim 4 were taught by Sinha, but Sinha does not teach the non-threaded portion having a reduced diameter relative to the proximal threaded portion 36. 

It would have been obvious to one with ordinary skill in the art at the time of the invention to form the non-threaded section of Sinha of various diameters, including reduced relative to the proximal threaded portion as a matter of design choice; or alternatively, as a matter of optimization of the device for particular structural material properties (e.g. flexibility), or optimization for particular patient anatomies. 
Regarding claim 8, when used as intended, the shoulder of 38c and portions of 38 connecting 38c will engage a cortical face of the first bone portion as seen in fig. 6B. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Mehl et al. (US 2016/0287301 A1).
Regarding claim 7, Sinha teaches the limitations of claim 4, and further teaches the distal threaded portion 34 including a cutting flute (at the tip, thereof as in fig. 5A). Sinha fails to teach the proximal threaded portion 36 including a cutting flute. However, it is noted that both 34 and 36 can include apertures like 12C as shown in some embodiments (fig. 1A; fig. 3C).
Mehl teaches a compression screw in fig. 57 including through holes 524-528 with associated flutes 522/523 formed in an inner screw, thereof. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add flutes 522/523 of Mehl onto the body of Sinha in association with the apertures, and to re-locate the apertures to be placed within the flute. One would have . 

Claims 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Lichty (US 4,456,005). 
Regarding claims 11, 19 and 20, Sinha teaches a method for applying compression between a first bone portion 40 and a second bone portion 42 having a gap therebetween [0064] (figs. 5A-6B). The method includes providing a compression screw 30 with a proximal and distal portion (up/down, respectively, in fig. 6A) positioned in the first bone portion 40 and the second bone portion 42, the compression screw 30 comprising an outer sleeve 38 and an inner bone screw 32. The outer sleeve 38 includes an outer surface and an inner bore 38e/f and a non-threaded head 38b which defines a shoulder 38c and the portions of 38 connecting portions 38c radially and continuously extending around a circumference of the outer sleeve 38 at the proximal portion, as seen in figs. 5A-B. The inner bone screw 32 is threadedly engaged with the outer sleeve 38 at threads 38e/36 via the inner bore 38e/f. The outer sleeve 38 is positioned within the first bone portion 40 and the inner bone screw 32 is positioned within the first bone portion 40, the second bone portion 42, and across the gap (fig. 6A-B) by rotating the outer sleeve 38 in a first direction (see arrow in fig. 6B; [0064]). The outer surface of 38 is entirely non-threaded and includes a plurality of cutting flutes 38d at a distal portion capable of cutting into the first bone portion 40. 
There is no reason that the slot 38d cannot be considered to read on the cutting flute, as presently claimed. It is examiner’s position that the design of 38d is such that at least some materials which comes into contact, therewith, are capable of being cut by 
Examiner is of the position that there is no reason that the portions of 38 which connect together 38c cannot be considered, along with 38c, to be the claimed shoulder, as presently claimed. In such an interpretation, the newly added “continuously and radially extending around a circumference of the outer sleeve” 38 at the proximal portion is met by Sinha. 
Sinha arguably does not teach the shoulder radially and continuously extending around a circumference of the outer sleeve at the proximal portion (when taken in the narrower interpretation of only 38c being the shoulder). It would have been obvious to modify the shoulder design between various prior art configurations which are capable of interacting with drivers or the surgeon’s fingers to tighten element 38, many of those designs including the claimed continuous radial extension of the shoulder. Examiner makes note that the limitation “continuous radial extension” is not found anywhere in the specification and derives support only from the drawings. Therefore, that particular configuration is not considered critical in the invention that Applicant has invented. Any prior art configuration which is capable of being driven in the manner demonstrated by Sinha is considered to be functionally equivalent to the particular driving structure indicated by Sinha at elements 38c, including a version in which 38c extend continuously around the screw. Choice between different designs of structures would have been, ultimately, a matter of design choice between functionally equivalent structures in order to optimize the Sinha device for its intended use as a bone compression device. 
Sinha fails to teach the method step of removing the compression screw 30 by rotating the outer sleeve 38 in a second direction.  
Lichty teaches a method of insertion of a compression bone screw across a fracture; and teaches that it is known to remove the device upon healing of the fracture (abstract). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to remove the Sinha device from the patient’s bone upon healing of the fracture as shown by Lichty in order to leave fewer surgical components in a patient’s body after successful surgery and healing is conducted. It is considered clear that rotation of 38 in a second direction is at least one portion of a removal procedure of the Sinha device. It is examiner’s position that removal of the Sinha device would be capable of being carried out using the same tools used for insertion, thereof, and it is inherent that the outer sleeve 38 would be removed in order to remove the compression screw 30 from the bone.
Regarding claim 12, the compression screw 30 is inserted into the first bone portion and the second bone portion as a single unit (“inserted into the fractured bone together…” [0056]; it is clear that this can also be done with the fig. 5-6 embodiment; at at least the time of fig. 6A, all components are seen coupled together). 
Regarding claim 13, the distal portion 32a of the compression screw 30 is inserted to a depth of penetration in the second bone portion 42 which can be seen to remain substantially the same after the gap is reduced in figs. 6A-B. 
Regarding claim 14, the inner bone screw 32 includes a distal threaded portion 34, a proximal threaded portion 36, and a non-threaded portion therebetween as can be seen clearly in fig. 5A. 
Regarding claim 15, after insertion, the proximal threaded portion 36 is positioned within the first bone portion 40, the distal threaded portion 34 is positioned within the second bone portion 42 and the non-threaded portion is capable of being positioned across the gap (depending upon location of the gap). Also – “across the gap” is considered to be understood as either “crossing the gap” (e.g. on the gap), or “on the far side of the gap” (e.g. distal to the gap). As in figs. 6A-B, the non-threaded portion is clearly distal to the gap. 

Regarding claim 16, the limitations of claim 14 were taught by Sinha, but Sinha does not teach the non-threaded portion having a reduced diameter relative to the proximal threaded portion 36. 
There is no particular reason given for a reduced diameter portion in the instant specification, and inclusion of such a section is taught being optional [0062]. Therefore, this is considered to lack criticality. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the non-threaded section of Sinha of various diameters, including reduced relative to the proximal threaded portion as a matter of design choice; or alternatively, as a matter of optimization of the device for particular structural material properties (e.g. flexibility), or optimization for particular patient anatomies. 
Regarding claim 18, when used as intended, the shoulder of 38c will engage a cortical face of the first bone portion on 40 as seen at fig. 6B. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Lichty and Mehl et al.
Regarding claim 17, the method of the combination of Sinha and Lichty teaches the limitations of claim 14, and Sinha further teaches the distal threaded portion 34 including a cutting flute (at the tip, thereof as in fig. 5A). Sinha fails to teach the proximal threaded portion 16 including a cutting flute. However, it is noted that in some embodiments, regions 14 and 16 can include apertures 12C.
Mehl teaches a compression screw in fig. 57 including through holes 524-528 with associated flutes 522/523 formed in an inner screw, thereof. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add flutes 522/523 of Mehl onto the body of Sinha in association with the apertures 12C, and to re-locate the apertures 12C to be placed within the flute. One would have done so in order to increase amount of material which is harvested within the screw body during installation (Mehl, [0130]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799